Name: Commission Regulation (EEC) No 2029/87 of 8 July 1987 re-establishing the levying of customs duties on labels, chenille yarn, tulle and embroidery, products of category 62 (code 40.0620), twine, cordage and ropes, products of category 90 (code 40.0900) originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 10 . 7. 87 Official Journal of the European Communities No L 190/ 17. COMMISSION REGULATION (EEC) No 2029/87 of 8 July 1987 re-establishing the levying of customs duties on labels , chenille yarn, tulle and embroidery, products of category 62 (code 40.0620), twine, cordage and ropes, products of category 90 (code 40.0900) originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, in respect of labels, chenille yarn, tulle and embroidery, products of category 62 (code 40.0620) and twine, cordage and ropes, products of category 90 (code 40.0900) the relevant ceiling amounts respectively to 11,5 and 12,5 tonnes ; whereas on 1 June 1987 imports of the products in question into the Community originating in South Korea, a country covered by preferential tariff arrangements , reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to South Korea, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff pref ­ erences for 1987 in respect of textile products originating in developing countries (*), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 13 July 1987 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Code Category CCT heading No NIMEXE code (1987) Description ( 1 ) (2) (3) (4) 40.0620 62 58.06 58.07 58.06-10 , 90 58.07-31 , 39, 50 , 80 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size / Chenille yarn (including flock chenille yarn), gimped yarn (other than .metallized yarn falling within heading No 52.01 and gimped horsehair yarn) ; braids and orna ­ mental trimmings in the piece ; tassels, pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yam and gimped horsehair yarn) ; braids and ornamental trimmings in the piece ; tassels, pompons and the like (') OJ No L 373 of 31 . 12 . 1986, p. 68 . No L 190/18 Official Journal of the European Communities 10 . 7 . 87 Code Category CCT heading No NIMEXE code " ( 1987) Description ( 1 ) (2) (3) (4) 58.08 58.08-10, 90 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain 58.09 . 58.09-11 , 19,21,31,35, 39, 91 , 95, 99 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechan ­ ically made lace, in the piece, in strips or in motifs 58.10 58.10-21 , 29, 41 , 45, 49, 51 , 55, 59 Embroidery, in the piece, in strips or in motifs 40.0900 90 ex 59.04 59.04-11 , 12, 14, 15, 17, 18 , 19 , 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic fibres, plaited or not Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July . 1987. For the Commission COCKFIELD Vice-President